Citation Nr: 1226094	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  07-32 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to February 1947.  He died in December 2000.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 letter by a Department of Veterans Affairs (VA) Regional Office (RO) in which the RO informed the appellant that her claim for accrued benefits was denied.  Prior to the August 2006 decision, by letter dated August 2001, the 
RO advised the appellant that she was not entitled to accrued benefits.  She was provided with notice of her right to appeal, but a timely appeal was not filed.  The appellant did, however, file a timely appeal as to the August 2006 decision.  

In November 2008, the appellant testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing is of record.  

In a June 2009 decision, the Board denied appellant's claim to reopen the previously denied claim of entitlement to accrued benefits.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2012 decision, the Court determined that the Board's decision was based on a misunderstanding of the law.  As such, it reversed the Board's finding that an accrued benefits claim cannot as a matter of law be reopened more than one year after a veteran's death, set aside the June 2009 decision, and remanded this matter to the Board for further action consistent with its decision.  

For the reasons explained below, the issue of entitlement to accrued benefits, on the merits, is addressed in the REMAND portion of the decision and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  An August 2001 decision that denied entitlement to accrued benefits was not appealed and is final.

2.  Following the August 2001 decision, the appellant submitted evidence that was in the Secretary's possession at the date of the Veteran's death, but does not appear to have been before Agency decisionmakers at the time of the August 2001 decision; such evidence bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to accrued benefits.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to accrued benefits.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition of the request to reopen the claim for accrued benefits, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Analysis

Under 38 U.S.C.A. § 5121(a), accrued benefits are defined as "periodic monetary benefits (other than insurance and servicemen's indemnity) under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death (hereinafter in this section and section 5122 of this title referred to as 'accrued benefits') and due and unpaid for a period not to exceed two years."

The Board notes that the Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 104, enacted on December 16, 2003, amends 38 U.S.C.A. § 5121(a) by repealing the two-year limit on accrued benefits so that a veteran's survivor may receive the full amount of award for accrued benefits; however, this revision relates only to cases where the veteran's death occurred on or after the date of enactment, December 16, 2003.  It does not affect cases involving deaths prior to that time, such as this case.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) the Federal Circuit concluded that, "for a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  The Federal Circuit noted that "a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application."  Id. at 1300.

In this case, the Veteran died in December 2000.  The appellant filed a claim for dependency and indemnity compensation, to include accrued benefits, in February 2001.  She was notified on August 23, 2001 that accrued benefits were not payable as "VA did not owe [the Veteran] any money."  The appellant did not appeal this determination within one year of notification; thus, it is final.  See 38 C.F.R. 
§§ 20.302, 20.1103 (2011).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, the claim shall be reopened and the former disposition of the claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The appellant next filed a claim for accrued benefits in January 2006, more than five years following the Veteran's death.  As she had previously been denied entitlement to accrued benefits, her claim is essentially one to reopen.  

Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In its June 2009 decision, the Board denied appellant's claim as a matter of law, noting that there was no mechanism by which to reopen a claim for accrued benefits once the one-year time period following the veteran's death expires.  By its January 2012 precedential decision, the Court disagreed, holding that 38 U.S.C.A. §§ 5121 and 5108 are not incompatible and that once a timely submitted claim for accrued benefits has been denied, it is subject to being reopened if the claimant submits new and material evidence.  See slip op. at 8.  The Court acknowledged that an accrued benefits claim is limited to "evidence in the file at date of death," but noted that VA has defined this phrase to include "evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death."  See 38 C.F.R. § 3.1000(d)(4) (2011).  Thus, "there may be circumstances - perhaps rare but certainly possible - where documents are in the Secretary's possession at the date of the veteran's death (and therefore considered to be in the file at the date of death), yet have never been presented to the Agency decisionmakers."  See slip op. at 6.  

Here, the RO noted in its August 2001 decision that the appellant's claim for accrued benefits could not be granted because "VA did not owe [the Veteran] any money" at the time of his death.  There is no mention of whether the RO found that the Veteran had any claims pending at the date of his death and, if so, whether evidence in the file at the date of death showed entitlement to the benefits sought.  

In October 2007, the appellant submitted three documents in support of her claim.  These documents, dated October 2000, December 2000, and February 2001, consist of letters sent by the RO to the Veteran and all three reference a pending application for compensation benefits.  The Board notes that copies of these documents are not found in the Veteran's claims file prior to appellant's submission of them to VA in October 2007.  Thus, it is not apparent whether this evidence was before Agency decisionmakers at the time of the August 2001 decision denying entitlement to accrued benefits.  The Board further notes that as the October and December 2000 documents represent letters sent by the RO to the Veteran during his lifetime, they should be considered as being in the Secretary's possession as of the date of his death.  The February 2001 letter was issued after the Veteran's death, and appears to correspond with the date the appellant filed her claims for death benefits.

As discussed above, it appears that appellant's claim for accrued benefits was previously denied in August 2001 on the basis that the Veteran had no pending claim for benefits before VA on the date of his death.  However, the appellant has submitted two documents which the Board finds to be both "new" and "material" as contemplated by 38 C.F.R. § 3.156, in light of the Court's decision in January 2012.  In this regard, this evidence - which indicates that the Veteran may have had pending claims for compensation at the time of his death - was in VA's possession at the time of his death, but does not appear to have been considered by Agency decisionmakers.  Such claims, had they been properly considered by the RO for accrued benefits purposes, may have entitled the appellant to the benefit sought.  Therefore, under these circumstances, the Board concludes that the criteria for reopening the claim for accrued benefits are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

New and material evidence having been received, the claim of entitlement to accrued benefits is reopened, and to this extent only, the appeal is granted.


REMAND

Reopening a claim does not end the inquiry; rather, consideration of that claim on the merits is required.  After a review of the record, the Board observes that further development is required prior to adjudicating the appellant's claim of entitlement to accrued benefits on the merits.

As noted above, the appellant has submitted new and material evidence suggesting that the Veteran may have had a claim for compensation benefits pending at the date of his death.  Under these circumstances, it is possible that the appellant may be entitled to accrued benefits.

In this case, the record reflects the Veteran was notified on August 9, 2000 that service connection was denied for the following conditions: tremor of all fingers, shingles, loss of strength in both arms, right should condition, arthritis in the spine, and feet and legs tiring easily, claimed as secondary to service-connected severe wound to Muscle Group XXIII with retained foreign body; twitching in the finger; and, heart condition.  Additionally, he was notified on this same date that his claim of entitlement to a total disability rating based on individual unemployability (TDIU) was denied.  As the one-year appeal period had not yet expired on the date of the Veteran's death in December 2000, these claims remained "pending" and were thus subject to a determination for accrued benefits purposes upon receipt of appellant's timely February 2001 claim for dependency and indemnity compensation and accrued benefits.   See Taylor v. Nicholson, 21 Vet. App. 126, 129 (2007).

As it does not appear that the RO considered these pending claims in adjudicating the appellant's initial application for accrued benefits, the Board concludes that, in adjudicating the reopened issue of entitlement to accrued benefits on its merits, the RO/AMC should consider the issues of service connection for tremor of all fingers, shingles, loss of strength in both arms, right should condition, arthritis in the spine, and feet and legs tiring easily, all claimed as secondary to service-connected severe wound to Muscle Group XXIII with retained foreign body, service connection for twitching in the finger, service connection for a heart condition, and entitlement to a TDIU, in addition to any other claim(s) deemed pending at the time of the Veteran's death in December 2000.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of entitlement to accrued benefits, to include the issues of service connection for tremor of all fingers, shingles, loss of strength in both arms, right should condition, arthritis in the spine, and feet and legs tiring easily, all claimed as secondary to service-connected severe wound to Muscle Group XXIII with retained foreign body, service connection for twitching in the finger, service connection for a heart condition, and entitlement to a TDIU, in addition to any other claim(s) deemed pending at the time of the Veteran's death in December 2000.  

2.  If any benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, the applicable law and regulations pertinent to the issue remaining on appeal, and a discussion of the reasons for the denial of entitlement to accrued benefits, to include the issues of service connection (described above) and entitlement to a TDIU.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


